 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WARREN CLEVELAND GREEN,                            No. 2:18-cv-1931 WBS KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    DR. G. CHURCH, et al.,
15                       Defendants.
16

17          On May 16, 2019, plaintiff filed a document styled, “Re: A Motion Opposing Summary

18   Judgment, by Defendants” in which plaintiff claims to respond to the court’s order on the

19   requirements to be followed (ECF No. 23). On May 3, 2019, the undersigned ordered service of

20   process on defendant Agarwal and provided pertinent information as to how this case will

21   proceed. (ECF No. 23.) Plaintiff was not required to respond to such order, and his attempt to

22   submit evidence at this stage of the litigation is premature. Plaintiff is advised that he is not

23   required to oppose a motion until defendant appears and files a motion. Plaintiff’s filing will be

24   retained in the court record but disregarded.

25          Plaintiff also complains that he does not know what “E.D.” means. The court’s reference

26   to “E.D.” stands for Eastern District, and in the context of the order, the Local Rules of the

27   Eastern District. Because the local rules are quite lengthy, only pertinent local rules are routinely

28   provided to pro se litigants. However, because plaintiff claims he was not provided a copy of
 1   Local Rule 230(l), the Clerk of the Court is instructed to send plaintiff a copy of that rule.

 2               Accordingly, IT IS HEREBY ORDERED that:

 3             1. Plaintiff’s May 16, 2019 filing (ECF No. 27) is retained in the court file but

 4   disregarded; and

 5             2. The Clerk of the Court shall send plaintiff a copy of Local Rule 230(l).

 6   Dated: June 5, 2019

 7

 8

 9

10

11   /gree1931.opp

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
